

117 HRES 371 IH: Reaffirming the commitment of the United States to Taiwan’s continued peace and autonomy and to the beneficial partnership and mutual strategic interests of the United States and Taiwan.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 371IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Buck (for himself, Ms. Salazar, Ms. Malliotakis, Mr. Jackson, and Mr. Steube) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the commitment of the United States to Taiwan’s continued peace and autonomy and to the beneficial partnership and mutual strategic interests of the United States and Taiwan.Whereas pursuant to section 2(b)(1) of the Taiwan Relations Act (22 U.S.C. 3301(b)(1)), it is the policy of the United States to promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people of Taiwan;Whereas the United States and Taiwan enjoy a close unofficial relationship based upon the guidelines set forth in the Taiwan Relations Act and the Six Assurances;Whereas the continued implementation of the One-China Policy and other understandings ensuring Taiwan’s security and autonomy are critical to the strategic, economic, and democratic interests of the United States in the Indo-Pacific region;Whereas Taiwan continues to embody and promote democratic values, freedom, and human rights within the island and throughout the surrounding region;Whereas trade between the United States and Taiwan contributes meaningfully to our mutual economic growth;Whereas Taiwan implemented rapid, restrained, and effective policies that successfully mitigated the impacts of COVID–19 on the island and also played a significant role in distributing personal protective equipment and other important resources internationally to bolster other countries’ efforts to combat the spread of the novel coronavirus, despite being cut off from international health organizations and other fora by the People’s Republic of China;Whereas the People’s Liberation Army of China has engaged in deeply concerning military activities in Taiwanese waters and airspace that threaten the maintenance of peaceful cross-strait relations;Whereas the Chinese Government has indicated through its rhetoric and actions an openness to the forceful reunification of Taiwan with mainland China, which contravenes the Chinese Government’s obligations under international law and a rules-based order;Whereas the Chinese Government is currently implementing a comprehensive totalitarian policy agenda that fundamentally sabotages national, regional, and global stability and security;Whereas Chinese President Xi Jinping’s efforts to establish a Great Rejuvenation of the Chinese Nation through policies that mandate national uniformity and assimilation to Xi Jinping Thought erodes natural human differences and human flourishing and have been the ideological catalyst for many of China’s malevolent activities;Whereas former Secretary of State Michael Pompeo and current Secretary of State Antony Blinken have determined that the Communist government of China is actively implementing a policy of genocide and crimes against humanity against Uyghur and other ethnic minority groups in Xinjiang;Whereas the central government of China and party apparatchiks in Hong Kong have fundamentally annihilated Hong Kong’s democratic system, as well as its people’s civic and political freedoms, flagrantly violating the terms of the Sino-British Joint Declaration;Whereas under China’s Law on Safeguarding National Security in the Hong Kong Special Administrative Region, passed on June 30, 2020, Chinese officials have mass arrested pro-democracy leaders, democratically elected officials to the Legislative Council, those seeking to escape China’s oppressive grip over Hong Kong, and anyone who dares to oppose or criticize the Communist Party of China, and denied these individuals access to legal counsel and of their legal rights guaranteed under Chinese and Hong Kong law;Whereas the Chinese Government has established a consistent pattern of violating freedom of navigation and international laws related to the South China Sea, including in contravention of the UN Convention on the Law of the Sea tribunal’s ruling against China’s expansionist activities there;Whereas since 1997, the Chinese Communist Party has severely persecuted Falun Gong practitioners and those who are sympathetic to Falun Dafa, including subjecting these individuals to forced organ harvesting, physical abuse, torture, arbitrary detainment, and other forms of discrimination and persecution; andWhereas the United States remains committed to supporting Taiwan through legally permissible means, including through diplomatic, educational, and military exchanges: Now, therefore, be itThat the House of Representatives—(1)reaffirms the commitments of the United States to the Taiwan Relations Act and the Six Assurances;(2)further reaffirms the United States continued diplomatic and military coordination with Taiwan;(3)condemns the Chinese Government’s military escalations toward Taiwan;(4)encourages the Secretary of Defense to establish and engage in security talks with Taiwan and regional allies with the aim of countering military threats posed by China toward Taiwan;(5)affirms the United States commitment, to the extent practicable, to ensuring that the Taiwanese people are free from invasion from any country, including by offering active military support in the event of a military campaign against the island such as a military blockade of Taiwan;(6)further affirms that it is the policy of the United States of America to prevent a fait accompli of the overthrow of Taiwan by the People’s Republic of China; and(7)supports policies that increase the freedom of trade and commerce between the United States and Taiwan.